Exhibit 10.2
SEPARATION AGREEMENT AND RELEASE OF CLAIMS
This Separation Agreement and Release of Claims (this “Agreement”) is made by
and between me, Matthew M. Jenusaitis, and ev3 Endovascular, Inc. (“ev3” or the
“Company”). The Company and I have agreed to separate according to the terms set
forth in this Agreement. I do not believe that I have any claims against the
Company, but I nevertheless have agreed to resolve any actual and potential
claims arising out of my employment with and separation from the Company by
entering into this Agreement.
IN CONSIDERATION OF THIS ENTIRE SEPARATION AGREEMENT AND RELEASE OF CLAIMS, I
AGREE AS FOLLOWS:
Definitions. I intend all words used in this Agreement to have their plain
meanings in ordinary English. Specific terms that I use in this Agreement have
the following meanings:

  A.   I, me, and my include both me and anyone who has or obtains any legal
rights or claims through me.     B.   ev3 or the Company means ev3 Endovascular,
Inc., formerly known as ev3 Inc., any past or present company related to ev3
Endovascular, Inc. and their predecessors, successors, parents, subsidiaries,
affiliates, joint venture partners, and divisions; their present and past
officers, directors, committees, shareholders, and employees, whether in their
individual or official capacities; any company providing insurance to them, in
the present or past; present and past fiduciaries of any employee benefit plan
sponsored or maintained by them (other than multiemployer plans); their
attorneys; and anyone who acted on their behalf or on instructions from them.  
  C.   Termination Date means the date on which my employment with the Company
ends, as set forth in Exhibit 1 to this Agreement (Notice of Scheduled
Termination Date and Statement of Special Consideration).     D.   My Claims
means all of my rights that I now have to any relief of any kind from the
Company, including without limitation:

  1.   All claims arising out of or relating to my employment with the Company
or the termination of that employment;     2.   All claims arising out of or
relating to the statements, actions, or omissions of the Company;     3.   All
claims for any alleged unlawful discrimination, harassment, retaliation or
reprisal, or other alleged unlawful practices arising under any federal, state,
or local statute, ordinance, rule or regulation, including without limitation,
claims under Title VII of the Civil Rights Act of 1964 (Title VII), the Age
Discrimination in Employment Act (the ADEA), the Older Workers Benefit
Protection Act of 1990 (the OWBPA), the Americans

 



--------------------------------------------------------------------------------



 



      with Disabilities Act, 42 U.S.C. § 1981 (the ADA), the Employee Retirement
Income Security Act (ERISA), the Equal Pay Act (the EPA), the Worker Adjustment
Retraining and Notification Act (WARN), the Family and Medical Leave Act (FMLA),
the Minnesota Human Rights Act (MHRA), the California Labor Code § 1401, the
California Fair Employment and Housing Act, Cal Gov’t Code § 12900 et seq., any
workers’ compensation non-interference or non-retaliation statutes, and any
other state or local anti-discrimination, anti-retaliation, and fair employment
practices laws, ordinances, rules and regulations;     4.   All claims for
alleged: wrongful discharge; breach of contract (including, but not limited to,
claims for breach of any written or verbal employment agreement); breach of
implied contract; failure to keep any promise; breach of an express or implied
covenant of good faith and fair dealing; breach of fiduciary duty; estoppel;
whistleblower or other illegal retaliation or reprisal; defamation; infliction
of emotional distress; fraud; misrepresentation; negligence; harassment;
constructive discharge; assault; battery; false imprisonment; invasion of
privacy; interference with contractual or business relationships; any other
wrongful employment practices; and a violation of any other principle of common
law;     5.   All claims for compensation of any kind (except those expressly
provided in or excepted from this Agreement), including without limitation,
salary, bonuses, commissions, expense reimbursements, stock-based compensation
or stock options, used or accrued vacation pay, personal time pay, personal time
reservoir, sick pay, severance payments under any past, pending or future
severance pay plans, short and/or long term disability benefits, life insurance
benefits, accidental death and disability insurance benefits, dental, medical
and vision benefits, retirement savings or 401(k) or 403(b) contributions, and
payments for any other type of benefit, leave of absence or time off of work;  
  6.   All claims for back pay, front pay, reinstatement, injunctions or other
equitable relief, compensatory damages, damages for alleged personal injury,
liquidated damages, and punitive damages; and     7.   All claims for attorneys’
fees, disbursements, costs, and interest.

      However, the term My Claims does not include any claims that the law does
not allow to be waived or any claims that may arise after the date on which I
sign this Agreement, including my right to claim the following: unemployment
insurance benefits; workers’ compensation benefits related to any injury I have
sustained in the course of my duties for the Company to the extent that such
benefits are awarded by a state agency or agreed upon consistent with applicable
state law; vested post-termination benefits under any 401(k) or similar
retirement benefit plan sponsored by the Company in which I am currently a
participant; vested

2



--------------------------------------------------------------------------------



 



      post-termination benefits to which I am entitled under any stock option
plan; continuation of health insurance pursuant to COBRA or similar state law;
my rights to assert claims that are based on events occurring after this
Agreement becomes effective; my rights, if any, under the Uniformed Services
Employment and Reemployment Rights Act (USERRA) 38 U.S.C. § 4301, et seq.; and
or my rights to enforce the terms of this Agreement or that certain Consulting
Agreement which I am executing contemporaneous with this Agreement.     E.  
Special Consideration means the severance pay and other benefits to which I am
entitled under the Severance Pay Plan in effect on my Termination Date, as
described more fully in Exhibit 1 to this Agreement.         The term Special
Consideration does not include the following amounts which will be paid to me
regardless of whether I sign this Agreement:

  1.   My base salary for the time I worked through the end of business on the
Termination Date;     2.   Any accrued but unused PTO to which I am entitled;  
  3.   Any unpaid business expenses incurred by me through the Termination Date
in the course of and pursuant to the Company’s expense reimbursement policies
and procedures; and     4.   Compensation to which I may be entitled pursuant to
that certain Consulting Agreement which I am executing contemporaneous with this
Agreement.

Agreement to Release My Claims. In exchange for the Special Consideration to be
paid by the Company and other undertakings of the Company stated in this
Agreement, I agree to give up and release all of My Claims against the Company
as defined above. I understand and acknowledge that the Special Consideration is
of significant value to me and that I am not entitled to the Special
Consideration described above unless I sign, and do not revoke, this Agreement.
In exchange for this Special Consideration, I give up all of My Claims against
the Company. This means that except as provided below, I will not bring any
lawsuits against the Company or make any demands against the Company for
compensation or damages relating to My Claims. For the purpose of implementing a
full and complete release and discharge of all claims, this Agreement is
intended to include, without limitation, all claims which I may have against the
Company but do not know or suspect to exist in my favor at the time of execution
of this Agreement which, if known or suspected, would materially affect my
decision to execute the Agreement.
In exchange for my agreement to release My Claims, I am receiving satisfactory
consideration (i.e. monetary and other compensation) from the Company to which I
am not otherwise entitled by law, contract, or under any Company policy. The
Special Consideration I am receiving is a full and fair payment for the release
of all My Claims.

3



--------------------------------------------------------------------------------



 



The Company has made no representations or warranties to me regarding the tax
treatment of the payments provided under this Agreement. I understand that I am
solely responsible for all federal, state, and local income and any other taxes
that may be due on account of these payments.
The Company has advised me that it intends that the benefits provided under this
Agreement be exempt from the requirements of Section 409A of the Code by reason
of the separation pay exception under Treas. Reg. Sec. 1.409A-1(b)(9), and that
the short term deferral exception under Treas. Reg. Sec. 1-409A-1(b)(4) and this
Agreement will be construed and administered in a manner that is consistent with
and gives effect to such intention. I understand and agree that with respect to
payments under this Agreement, for purposes of Section 409A, each severance
payment will be considered one of a series of separate payments.
Compliance with Prior Agreements. I understand that I remain bound by the terms
of any prior agreement which I previously entered into with the Company,
including without limitation any agreement relating to: (1) confidential,
proprietary or trade secret information of the Company and its affiliates;
(2) assignment, disclosure or cooperation with respect to inventions, know-how,
creations or other intellectual property; (3) non-competition with the Company;
(4) non-solicitation of Company employees, agents, customers or prospective
customers; or (5) any similar obligations, all of which do and will continue in
full force and effect.
No Right to Reemployment. I understand and agree that my employment with the
Company is terminated effective as of the Termination Date and I have no express
or implied right or entitlement to reinstatement or reemployment with the
Company following my Termination Date. I agree that the Company may use this
Agreement as the sole reason to reject any inquiry or application for employment
I may make.
Agreement to Cooperate in Transition; Return of Property. In exchange for the
Special Consideration to be paid by the Company and other undertakings of the
Company stated in this Agreement, I also agree to cooperate with the Company in
its transition efforts as follows: (1) I agree to be available, on a reasonable
basis, to answer questions that may arise relating to my employment with or
duties to the Company; (2) I shall return, on or before my Termination Date, and
will not retain in any form or format, all Company documents, data, trunk stock,
and other property in my possession or control; (3) after returning these
documents, data, and other property, I will permanently delete from any
electronic media in my possession, custody, or control (such as computers, cell
phones, hand-held devices, back-up devices, zip drives, PDAs, etc.) or to which
I have or have had access (such as remote e-mail exchange servers, back-up
servers, off-site storage, etc.), all documents or electronically stored images
of the Company, including writings, drawings, graphs, charts, sound recordings,
images, and other data or data compilations stored in any medium from which such
information can be obtained; and (4) I agree to provide the Company a list of
any documents that I created or am otherwise aware that are password-protected
and the password(s) necessary to access such password-protected documents.
For purposes of this Agreement, Company “documents, data, and other property”
includes, without limitation, computers, fax machines, cell phones, access
cards, keys, reports, manuals, records, product samples, trunk stock,
correspondence and/or other documents or materials

4



--------------------------------------------------------------------------------



 



related to the business of the Company or its affiliates that I have compiled,
generated or received while working for the Company, including all copies,
samples, computer data, disks, or records of such material.
I understand and agree that the Company’s obligations under this Agreement,
including without limitation, its payment of Special Consideration to me, are
contingent upon me returning all Company documents, data, trunk stock, and other
property and cooperating with the Company as set forth above.
Any time that I spend performing my obligations under this paragraph will be
credited as Consulting Services as defined by and covered by the Consulting
Agreement that I am entering with the Company concurrently with this Agreement.
Agreement to Cooperate in Investigations and Litigation. I agree that I will, at
any future time, be available upon reasonable notice from the Company, with or
without a subpoena, to be interviewed, review documents or things, give
depositions, testify, or engage in other reasonable activities, with respect to
matters and/or disputes concerning which I have or may have knowledge as a
result of or in connection with my employment by the Company. In performing my
obligations under this paragraph to testify or otherwise provide information, I
will honestly, truthfully, forthrightly, and completely provide the information
requested. I will comply with this Agreement upon notice from the Company that
the Company or its attorneys believe that my compliance will assist in the
resolution of an investigation or the prosecution or defense of claims. Any time
that I spend performing my obligations under this paragraph will be credited as
Consulting Services as defined by and covered by the Consulting Agreement that I
am entering with the Company concurrently with this Agreement.
Waiver of Rights to Additional Recovery. By signing this Agreement, I waive any
right I may have to any form of recovery or compensation from any legal,
administrative or other charge, claim, complaint, or action which has been, is,
or may be filed by me or on my behalf based on my employment with, or
termination of employment from, the Company. I warrant, except as provided in
the following paragraph, that I have not filed, otherwise commenced, or caused
to be filed or otherwise commenced, any claims, complaints, or actions against
the Employer before any federal, state, or local administrative agency or court,
other than the U.S. Equal Employment Opportunity Commission (“EEOC”) or any
other state or local fair employment or civil rights enforcement agency.
Exception. I understand that this Agreement permits but does not in any way
require me to refrain from filing, to request dismissal or to request withdrawal
of any charges, grievances, petitions, or complaints that I may have against the
Company before the EEOC or other fair employment or civil rights enforcement
agency. I may take or attempt to take any such action if I so choose.
The Company warrants that, as of the Termination Date, it does not have any
knowledge of any claims against me.
Exclusions from Release.

5



--------------------------------------------------------------------------------



 



A. Nothing in this Agreement interferes with my right to file a charge with the
EEOC, or participate in any manner in an EEOC investigation or proceeding under
Title VII, the ADA, the ADEA, or the EPA. I, however, understand that I am
waiving my right to recover individual relief including, but not limited to,
back pay, front pay, reinstatement, compensatory damages, attorneys’ fees,
and/or punitive damages, in any administrative or legal action whether brought
by the EEOC, me, or any other party.
B. Nothing in this Agreement interferes with my right to challenge whether I
knowingly and voluntarily agreed to waive my rights under the ADEA as provided
for in the OWBPA.
C. I agree that the Company reserves any and all defenses, which it has or might
have against any claims brought by me. This includes, but is not limited to, the
Company’s right to seek available costs and attorneys’ fees, and to have any
monetary award granted to me, if any, reduced by the amount of money that I
received in consideration for this Agreement.
D. Nothing in this Agreement interferes with my rights to indemnification that I
may have pursuant to the Certificate of Incorporation or By-laws of the Company
or any indemnification agreement between me and the Company.
Advice to Consult with an Attorney. I understand and acknowledge that I hereby
am being advised by the Company to consult with an attorney prior to signing
this Agreement. My decision whether to sign this Agreement is my own voluntary
decision made with full knowledge that the Company has advised me to consult
with an attorney. The Company will not advance or reimburse any attorneys fees,
costs, or expenses incurred by me in connection with any such review.
Rights and Procedure for Accepting or Revoking this Agreement. I have been
advised that this Agreement shall be executed by me no earlier than my
Termination Date and no later than twenty-one (21) days after my Termination
Date. I understand that insofar as this Agreement relates to my rights, if any,
under the ADEA, it shall not become effective or enforceable until seven
(7) days after I sign it. I further understand that insofar as this Agreement
relates to my rights, if any, under the Minnesota Human Rights Act (MHRA), it
shall not become effective or enforceable until fifteen (15) days after I sign
it. I understand that I have the right to revoke the release in this Agreement,
insofar as it extends to my claims, if any, under the ADEA, by written notice of
such to the Company within seven (7) calendar days following my signing this
Agreement. I understand that I have the right to rescind the release in this
Agreement insofar as it extends to my claims, if any, under the MHRA, by written
notice to the Company within fifteen (15) calendar days of my signing this
Agreement. Any such revocation or rescission must be in writing and
hand-delivered to ev3’s Senior Vice President, Human Resources, Mr. Greg
Morrison, or, if sent by mail:

  A.   post-marked within the seven (7) or fifteen (15) day revocation or
rescission period;     B.   properly addressed to Mr. Greg Morrison, Senior Vice
President, Human

6



--------------------------------------------------------------------------------



 



      Resources, ev3 Endovascular, Inc., 9600 54th Avenue North, Plymouth, MN
55442; and     C.   sent by certified mail, return receipt requested.

I understand that the Special Consideration I am receiving for settling and
releasing My Claims is contingent upon my agreement to be bound by the terms of
this Agreement. Accordingly, if I decide to revoke or rescind this Agreement, I
understand that I am not entitled to the Special Consideration offered in this
Agreement. I further understand that if I attempt to revoke my release of ADEA
claims or rescind my release of MHRA claims, I must immediately return to the
Company any Special Consideration I have received under this Agreement.
No Admission of Wrongdoing. Even though the Company will provide the Special
Consideration for me to settle and release My Claims, the Company does not admit
that it is responsible or legally obligated to me. In fact, the Company denies
that it is responsible or legally obligated to me for My Claims, denies that it
engaged in any unlawful or improper conduct toward me, and denies that it
treated me unfairly.
Successors and Assigns. I agree that the promises in this Agreement benefit the
Company and also any successor or assignee of the Company’s business or
operations. The Company agrees that its promises in this Agreement shall be
binding on any successor or assignee of its business or operations. I warrant
and represent that I have not assigned or transferred in any manner, or
purported to assign or transfer in any manner, to any person or entity, any
claim or interest that is the subject of this Agreement.
Entire Agreement/Merger; Other Written Agreements. Subject to my agreement, as
set forth above, to abide by other agreements with the Company, and that certain
Consulting Agreement that I have executed contemporaneously with this Agreement,
this is the entire Agreement between me and the Company relating to my
employment and my termination from employment. Except as expressly provided
otherwise in this Agreement, this Agreement supersedes all prior oral and
written agreements and communications between the parties. This Agreement shall
not be modified, amended, or terminated except by a written agreement manually
signed by both parties.
Confidentiality. I acknowledge my current obligations to the Company pertaining
to trade secrets and confidentiality of information and property, and agree that
those obligations shall continue to apply following the execution of this
Agreement.
Interpretation of the Agreement. This Agreement should be interpreted as broadly
as possible to achieve my intention to resolve all of My Claims against the
Company. If this Agreement is held by a court to be inadequate to release a
particular claim encompassed within My Claims, this Agreement will remain in
full force and effect with respect to all the rest of My Claims. In case any one
or more of the provisions of this Agreement shall be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions will not in any way be affected or impaired.
Governing Law and Venue. I understand and that ev3’s principal place of business
is Plymouth, Minnesota, and accordingly, I agree that this Agreement shall be
governed by, and

7



--------------------------------------------------------------------------------



 



construed and enforced in accordance with Minnesota law, without reference to
choice of law, except to the extent it is pre-empted by federal law. I agree
that any dispute relating to this Agreement must be brought in state or federal
courts within the State of Minnesota, Hennepin County.
Remedies. In the event that I breach my obligations under this Agreement or the
Company learns that my representations and warranties contained in this
Agreement are false, the Company shall have the right to bring a legal action
for appropriate equitable relief as well as damages, including reasonable
attorneys’ fees, and shall also have to right to suspend payment of the Special
Consideration set forth in this Agreement and/or to recover, in addition to any
equitable relief and damages allowed by law, the Special Consideration I have
received under this Agreement.
Change in Control Agreement. For the avoidance of doubt, I acknowledge and agree
that the Change in Control Agreement, dated April 3, 2006, by and among ev3
Inc., Micro Therapeutics, Inc. and me will terminate on the Termination Date in
accordance with Section 2 of such Change in Control Agreement, and effective on
that Termination Date, I will no longer have the right to any benefits under
that Change in Control Agreement.
Release of Unknown or Unsuspected Claims.
For the purpose of implementing a full and complete release and discharge of all
claims, I expressly waive the protection provided by Section 1542 of the
California Civil Code which provides:
A general release does not extend to claims which the creditor does not know or
suspect to exist in his/her favor at the time of executing the release, which if
known by him/her must have materially affected his/her settlement with the
debtor.
I acknowledge that I have had the opportunity to seek legal counsel with regard
to my rights under Section 1542. I represent that I have read and understand the
provisions of California Civil Code Section 1542. I acknowledge and agree that:
(a) this Agreement is intended to include within its effect, without limitation,
all claims which I have against the Company but do not know or suspect to exist
in my favor at the time of execution of this Agreement which, if known or
suspected, would materially affect my decision to execute the Agreement; and
(b) this Agreement contemplates the extinguishment of any such claim or claims,
and that all rights under Section 1542 of the California Civil Code are hereby
expressly waived.
Older Workers Benefit Protection Act.
I understand that this Agreement is subject to the Older Workers Benefit
Protection Act of 1990 (OWBPA) which provides that I cannot waive a right or
claim under the Age Discrimination in Employment Act of 1967 (ADEA), as amended,
unless the waiver is knowing and voluntary. I have been advised of this law, and
I agree that I am signing this Agreement voluntarily, and with full knowledge of
its consequences.

8



--------------------------------------------------------------------------------



 



Representations and Warranties.
I agree that the above terms, including the Special Consideration set forth in
Exhibit 1 are consistent with my right to benefits under the Company’s Severance
Pay Policy. I have no additional rights under any other employment, severance,
separation, retention, exit incentive, employment termination, or similar plan,
policy, program or practice with Employer. I agree that the Special
Consideration set forth in this Agreement and Exhibit 1 is over and above
anything owed to me by law or contract, or under the policies of the Company
(other than the Severance Pay Plan), and it is provided to me in exchange for,
and specifically contingent upon, me entering into this Agreement.
I represent that I have carefully read this entire Agreement and understand all
of its terms. I represent that no promise or inducement has been offered to me
except as set forth herein, and that this Agreement is executed without reliance
upon any statement or representation by the Company or any representative or
agent of the Company. I warrant that I have full legal authority to release any
and all claims as specified herein and to undertake all other obligations as
specified herein. I warrant that I enter into this Agreement voluntarily and
with full knowledge and understanding of my legal rights and obligations. I
understand that this Agreement will have a final and binding effect and that by
executing this Agreement he may be giving up legal rights. I intend this
Agreement to be legally binding.

                Dated: July 18, 2008  /s/ Matthew Jenusaitis       Signature
      Matthew Jenusaitus     

Accepted by ev3 Endovascular, Inc.:

         
By:
  /s/ Greg Morrison    
 
       
 
       
Its
  Senior Vice President, Human Resources    

9



--------------------------------------------------------------------------------



 



EXHIBIT 1
NOTICE OF SCHEDULED TERMINATION DATE AND
STATEMENT OF SPECIAL CONSIDERATION
This document, which is Exhibit 1 to the Separation Agreement and Release of
Claims between Matthew Jenusaitis (“Employee”) and ev3 Endovascular, Inc.
(“Agreement”), constitutes the statement of the Special Consideration that
Employee will receive pursuant to the terms of the Agreement provided Employee
signs and does not revoke the Agreement, and if Employee otherwise complies with
the terms and conditions of the Agreement.
Statement of Special Consideration for Matthew M. Jenusaitis:
Termination Date: July 18, 2008             Full Years of Service: 2 years
1. Severance Pay. Severance pay in the gross amount of Three Hundred
Twenty-Three Thousand Six Hundred Forty-Four Dollars and no/cents ($323,644.00),
paid in the form of continuation of salary for the twelve (12) month period
beginning July 19, 2008 and ending July 18, 2009, less payroll withholdings that
the Company reasonably believes are required by law or elected by Employee for
state and federal income taxes, FICA, and other applicable payroll deductions,
payable in accordance with the Company’s normal payroll practices. The first
installment(s) will be payable on the first payroll date after (i) Employee has
provided Employer with an original executed Separation Agreement and Release;
(ii) the applicable Revocation Period set forth in the Separation Agreement and
Release has expired and Employee has not revoked or attempted to revoke the
Separation Agreement and Release; and (iii) Employee has returned of the
Employer’s property pursuant to the Separation Agreement.
2. Prorated Bonus. At such time as other senior management employees are paid
their respective Annual Incentive Bonus payments, if any, Company will pay
Employee, based on business results, a prorated bonus for 2008, which bonus (if
any) amount will be based on the Annual Incentive Bonus payment Employee would
have received had he remained in the Company’s employ thorough 2008; provided,
however, that the bonus amount payable to Employee will be prorated by a factor
of 0.545 representing the duration of Employee’s service during the 2008 year.
3. Health Insurance Benefits. If Employee timely and properly elects continued
coverage under the Company’s group medical plan, group dental, or group vision
plan pursuant to section 4980B of the Code, as amended (“COBRA”), in accordance
with ordinary plan practices, from the Termination Date through the earlier of
(A) December 31, 2009, or (B) the date Employee and/or Employee’s eligible
dependents is/are no longer eligible to receive continuation coverage pursuant
to COBRA, the Company will reimburse Employee for the same level of company-paid
medical, group dental, or group vision coverage and benefits as in effect on the
Termination Date for Employee and Employee’s eligible dependents. COBRA
reimbursements will be made to Employee within 90 days of the date the COBRA
payment is incurred.

10



--------------------------------------------------------------------------------



 



4. Reimbursement for Executive Coaching Services. The Company will reimburse
Employee for the services of Employee’s executive coach, Ron Plotkin, for three
months starting July 19, 2008 (for an aggregate maximum amount of 15 hours of
service). Employee understands that Company’s reimbursement for such services
must be and will be treated and reported as taxable income to Employee.
5. Other Benefits. The Company will provide the following additional benefits to
Employee:

  A.   Following the Termination Date, Employee will be entitled retain and own
Employee’s work laptop computer, subject to that computer first being reviewed
by the Company’s IT group and scrubbed of Company records, files, and other
data.     B.   For a six month period commencing on the Termination Date,
Employee will be entitled to limited services (no more than 10 hours per month)
from his current administrative assistant for the performance of routine
personal administrative and office tasks.

Conditions. The Special Consideration stated above will be paid only if:
(i) Employee has provided the Company with an original executed Separation
Agreement and Release of Claims; (ii) any applicable revocation or rescission
period set forth in the Agreement has expired and Employee has not revoked,
rescinded or attempted to revoke or rescind the Release; and (iii) Employee has
returned all of the Employer’s property.

11